UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7218



DAVID LEE CARR,

                                              Plaintiff - Appellant,

          versus


NICHOLAS HUN, Ex-Commissioner, Department of
Corrections in his Individual Capacity; LARRY
MCNEELY, Commissioner, Department of Correc-
tions in his Individual Capacity; WILLIAM C.
DUNCIL, Warden, Huttonsville Correctional Cen-
ter in his Individual Capacity; ROY WHITE,
Medical Administrator CMS Huttonsville Cor-
rectional Center in his Individual Capacity;
BRENDA STARR, Employment Officer, Huttonsville
Correctional Center in her Individual Capac-
ity; ELLEN COLLETT, Dental Assistant, Huttons-
ville Correctional Center in her Individual
Capacity; MARY THOMPSON, RN, Nurse CMS,
Huttonsville Correctional Center in her Indi-
vidual Capacity;    CORRECTIONAL MEDICAL SYS-
TEMS, INCORPORATED, CMS Huttonsville Correc-
tional Center in its Individual Capacity; JOHN
DOES, Unknown Agents, Huttonsville Correction-
al Center in his or her Individual Capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-97-56-2)


Submitted:   November 19, 1998            Decided:   December 3, 1998
Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Lee Carr, Appellant Pro Se. Leslie K. Kiser, WEST VIRGINIA
DEPARTMENT OF CORRECTIONS, Charleston, West Virginia; Mark Sheridan
Brennan, WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     David Lee Carr appeals the district court’s order denying his

motion for a restraining order and dismissing his civil action with

prejudice. We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Carr v. Hun, No. CA-97-56-2 (N.D.

W. Va. July 28, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED




                                 2